[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                             U.S. COURT OF APPEALS
                                No. 10-10526                   ELEVENTH CIRCUIT
                            Non-Argument Calendar                JANUARY 14, 2011
                          ________________________                  JOHN LEY
                                                                     CLERK
                   D.C. Docket No. 8:09-cr-00016-SCB-EAJ-1

UNITED STATES OF AMERICA,

                                                  lllllllllllllllllllllPlaintiff-Appellee,

                                      versus

NATHAN WINE,

                                               lllllllllllllllllllllDefendant-Appellant.

                           _______________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 14, 2011)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Nathan Wine appeals his thirty-six-month sentence following his guilty plea

to threatening the President-elect, in violation of 18 U.S.C. § 871(a). Wine argues
on appeal that the district court violated the objection-elicitation requirement of

United States v. Jones, 899 F.2d 1097, 1102 (11th Cir. 1990), overruled on other

grounds by United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc).

He also argues that his sentence was substantively unreasonable.

                                           I

      Wine argues that the district court erred when it failed to give him the

opportunity to object after it sentenced him. Therefore, he asserts that we should

reverse and remand in order to give the parties an opportunity to raise and explain

their objections.

      In Jones, we held that “after imposing a sentence, the district court must

give the parties an opportunity to object to the court’s ultimate findings of fact,

conclusions of law, and the manner in which the sentence is pronounced, and must

elicit a full articulation of the grounds upon which any objection is based.” United

States v. Campbell, 473 F.3d 1345, 1347 (11th Cir. 2007). When the district court

fails to comply with Jones, we generally vacate the sentence and remand to

provide the parties an opportunity to present their objections, unless the record on

appeal is sufficient to enable review. Id. While objections not raised before the

district court are usually reviewed only for plain error, when we reach the merits

of an issue despite a Jones error, rather than vacating and remanding, we review

                                           2
that claim de novo. See United States v. Johnson, 451 F.3d 1239, 1242 (11th Cir.

2006) (reviewing an Eighth Amendment challenge de novo where a Jones error

had occurred at sentencing).

      Here, although the district court failed to elicit objections after sentencing

Wine, the record is sufficiently developed to allow us to review Wine’s arguments.

Wine requested the district court impose a lesser sentence and presented evidence

and argument in mitigation, raising his challenge to the substantive reasonableness

of the sentence. Therefore, rather than vacating Wine’s sentence and remanding,

we will review his arguments for preserved error.

                                          II

      Relying on United States v. Harris, 990 F.2d 594 (11th Cir. 1993), 18

U.S.C. § 3582(a), and 28 U.S.C. § 994(k), Wine argues that it was inappropriate

for the district court to consider his rehabilitative needs when choosing his

sentence.

      In reviewing the reasonableness of a sentence imposed after conviction, we

review de novo “whether a factor considered by the district court in sentencing a

defendant is impermissible.” United States v. Velasquez Velasquez, 524 F.3d

1248, 1252 (11th Cir. 2008) (citation omitted). “A sentence that is based entirely

upon an impermissible factor is unreasonable because such a sentence does not

                                          3
achieve the purposes of § 3553(a).” Id. (quotation omitted). “[T]he party

challenging the sentence bears the initial burden of establishing that the district

court considered an impermissible factor at sentencing.” United States v.

Williams, 456 F.3d 1353, 1361 (11th Cir. 2006), abrogated on other grounds by

Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L. Ed. 2d 481

(2007).

      Although 18 U.S.C. § 3553(a) provides that a district court shall consider

the need “to provide the defendant with needed . . . medical care, or other

correctional treatment in the most effective manner,” a district court “cannot

impose an initial incarcerative sentence for the purpose of providing a defendant

with rehabilitative treatment.” United States v. Brown, 224 F.3d 1237, 1240 (11th

Cir. 2000). District courts are required to consider the § 3553(a) factors only “to

the extent that they are applicable, recognizing that imprisonment is not an

appropriate means of promoting correction and rehabilitation.” 18 U.S.C.

§ 3582(a); see also 28 U.S.C. § 994(k) (“The Commission shall insure that the

guidelines reflect the inappropriateness of imposing a sentence to a term of

imprisonment for the purpose of rehabilitating the defendant or providing the

defendant with needed . . . medical care, or other correctional treatment.”).

      Wine has not met his burden of establishing that the district court

                                          4
considered an impermissible factor at sentencing. See Williams, 456 F.3d at 1361.

The district court's consideration of Wine's need for mental health treatment was

not impermissible because the district court did not impose or extend the term of

his imprisonment for the purpose of rehabilitating him. See Harris, 990 F.2d at

595 (holding that it is impermissible for court to impose or extend a period of

incarceration for the purpose of rehabilitating the defendant). The district court

explained at length its reasons for imposing the thirty-six-month, guidelines-range,

sentence of incarceration. At his sentencing hearing, Wine had a number of

witnesses that testified about his mental illness. The district court appropriately

took this into account in ordering mental health and substance abuse treatment

during Wine’s period of incarceration and as conditions of his thirty-six-month

supervised release. See Harris, 990 F.2d at 596 (the prohibition on imposing or

extending incarceration time for the purpose of rehabilitating a defendant relates

only to the imprisonment part of a sentence, not to other terms of a sentence;

indeed, “the precise factors that are not to be considered in imposing

imprisonment are set forth by statute as factors to be considered in imposing

sentence.”). In determining that a thirty-six-month sentence of incarceration was

appropriate, the district court cited a concern for the community and public safety,

rather than an impermissible goal of increasing the duration of incarceration for

                                          5
the purposes of rehabilitating Wine.

                                          III

       Finally, Wine argues that his sentence was greater than necessary to

achieve the purposes of sentencing. Specifically, he notes that although he timely

pleaded guilty, he did not receive a three-level reduction for acceptance of

responsibility because he wrote threatening letters while he was waiting to be

sentenced. However, his expert witness testified that those letters were the result

of his failure to receive sufficient levels of medication. If he had received the

three-level reduction, his guideline range would have been twenty-one to twenty-

seven months. He argues that there is no clear indication in the record (1) that the

district court considered applying a three-level reduction or (2) whether a sentence

in the range of twenty-one to twenty-seven months would have been sufficient.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Williams, 526 F.3d 1312, 1321 (11th Cir. 2008).

The Supreme Court has clarified that the reasonableness standard means review

for abuse of discretion. Gall v. United States, 552 U.S. 38, 46, 128 S.Ct. 586, 594,

169 L.Ed.2d 445 (2007). We ordinarily expect a sentence within the advisory

guideline range to be a reasonable one. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). The party challenging the sentence bears the burden of

                                          6
establishing that it is unreasonable. Williams, 526 F.3d at 1322.

      Once we conclude that the district court made no procedural errors, we

consider “the substantive reasonableness of the sentence,” under the totality of the

circumstances. Gall, 552 U.S. at 51, 128 S.Ct. at 597. The sentencing court shall

impose a sentence “sufficient, but not greater than necessary” to comply with the

purposes of sentencing. 18 U.S.C. § 3553(a)(2). “[A]fter giving both parties an

opportunity to argue for whatever sentence they deem appropriate, the district

judge should then consider all of the § 3553(a) factors to determine whether they

support the sentence requested by a party.” Gall, 552 U.S. at 49–50, 128 S.Ct. at

596 (footnote omitted).

      Although we will look to see whether the district court considered the §

3553(a) factors, “[t]he weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” Williams, 526 F.3d at

1322 (quotation omitted). Moreover, there is no requirement that the district court

explicitly discuss its consideration of each of the § 3553(a) factors on the record,

as long as the sentencing judge “set[s] forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551

U.S. 338, 356, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007). An

                                          7
acknowledgment by the district court that it has considered the defendant’s

arguments and the § 3553(a) factors may be sufficient to meet this requirement in

a straightforward case. See United States v. Scott, 426 F.3d 1324, 1329–30 (11th

Cir. 2005).

      Despite Wine’s guilty plea, he was not entitled to a reduction for acceptance

of responsibility because he continued to engage in criminal conduct following the

plea. See United States v. Scroggins, 880 F.2d 1204, 1215–16 (11th Cir. 1989)

(holding that a district court may consider subsequent criminal conduct in deciding

whether a decrease pursuant to U.S.S.G. § 3E1.1 was appropriate); see also

U.S.S.G. § 3E1.1, cmt. n.1(b) (noting that the district court may consider the

defendant’s “voluntary termination or withdrawal from criminal conduct or

associations”). Wine had a full opportunity to object to the Presentence

Investigation Report (“PSI”), and he forfeited that objection before sentence was

imposed. Further, Wine has not identified anything in the record that undermines

our ordinary expectation of reasonableness for a within-guideline-range sentence.

See Talley, 431 F.3d at 788. Therefore, we affirm Wine’s thirty-six-month

sentence.

      AFFIRMED.1

      1
          Appellant’s request for oral argument is denied.

                                                  8